Citation Nr: 0701066	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-36 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In January 2005, the veteran testified at a hearing before a 
Decision Review Officer, and in December 2005, the veteran 
testified before the undersigned Veterans Law Judge.  
Transcripts of the hearings are of record.

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND 

The veteran served in the Republic of Vietnam from May 1968 
to June 1969. His military occupational specialty during this 
period was decontamination specialist and he was assigned to 
the 98th Maintenance Company (Light Equipment Maintenance or 
LEM). 

VA records, dated in 2003, show a diagnosis of post-traumatic 
stress disorder. 

The veteran testified that while in Vietnam he was subjected 
to mortar attacks at Long Bihn and Qui Nhon.  

The veteran has provided information, pertaining to the in-
service stressors, and credible supporting evidence that the 
claimed in-service stressors occurred is needed to 
substantiate the claim.  As independent evidence of the 
mortar attacks has not been obtained, further evidentiary 
development is necessary under the duty to assist.  
Accordingly, the case is REMANDED for the following action. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Ask the U.S. Army and Joint Services 
Records Research Center for the unit 
history, lessons learned, or other 
documents of 98th Maintenance Company 
(Light Equipment Maintenance or LEM) from 
May 1968 to June 1969 to establish whether 
the veteran's unit was at Long Bihn and 
Qui Nhon and whether the locations of the 
veteran's unit was subjected to mortar 
attacks. 

3. If any in-service stressor is verified, 
then schedule the veteran for a VA 
examination to determine if he has 
post-traumatic stress disorder due to the 
verified in-service stressor.  The claims 
folder must be made available to the 
examiner for review.    

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provided the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


